Citation Nr: 0527953	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO. 03-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which in pertinent part denied the 
appellant's claim of service connection for bronchial 
asthma.


FINDINGS OF FACT

1.  A Board decision in February 1979 denied the veteran's 
appeal for service connection for bronchial asthma.

2.  The evidence received since the February 1979 Board 
decision includes medical evidence consistent with a 
chronic, progressively worsening bronchial asthma, which 
is not cumulative of previously considered evidence and, 
when viewed in connection with evidence previously 
assembled, is significant enough that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the February 1979 Board decision 
denying service connection for bronchial asthma is new and 
material; accordingly, the claim for service connection 
for asthma is reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  Information means non-
evidentiary facts, such as the claimants address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005). 

As discussed in more detail below, sufficient evidence is 
of record to grant the appellant's application to reopen 
his claim for service connection for asthma.  Therefore, 
no further development is needed with respect to this 
threshold question.  The claim is further addressed in the 
remand below.  

Factual Background

The service medical records include a report of an 
induction examination dated in November 1965, which 
includes a notation of a history of childhood asthma.  The 
clinical evaluation of the veteran's respiratory system at 
that time was normal.  Additional service medical records 
are negative for any findings attributable to asthma, 
aside from a report of a January 1968 separation 
examination, wherein the veteran indicated on the report 
of medical history that he had experienced chronic or 
frequent colds, asthma and shortness of breath.  

A notation in the file dated in May 1973 reads that "66 
clinical records from Fort Ord have been retired."   

A post-service private medical report dated in March 1973 
showed that the veteran had been asthmatic since early 
childhood.  The clinician provided a diagnosis of asthma 
with chronic bronchitis. 

The veteran underwent a VA examination in September 1973.  
The examiner found no evidence of bronchial asthma during 
the examination.  X-rays taken at the time revealed no 
abnormalities. 

The veteran was examined again in January 1978.  He 
reported a history of bronchial asthma dating back to 
basic training while at Fort Ord, California, in 1966.  He 
stated that at the time he began experiencing frequent 
wheezing and was treated at sick call.  X-rays of the 
chest taken in January 1978 revealed no abnormalities. 
However, a pulmonary function report showed that the 
veteran had mild to moderate obstructive ventilatory 
impairment. 

In a statement from the veteran dated in May 1978, he 
indicated that he was treated for bronchial asthma during 
basic training.  He claimed to have received treatment on 
sick call and being offered a medical discharge for his 
condition, which he refused. 

In February 1979, the Board denied the veteran's claim for 
service connection for bronchial asthma on the basis that 
it pre-existed service and was not aggravated therein. 

A Social Security Administration award letter dated in May 
1979, shows that the veteran was granted disability 
benefits.  The letter did not specify the disability(ies) 
upon which the favorable decision was granted. 

In May 2001, the veteran filed an application to reopen 
his claim for service connection for bronchial asthma. In 
a statement in support of reopening his claim, the veteran 
stated that he relied on his service medical records as 
proof that his condition had been aggravated by service. 

A post-service February 2003 medical report revealed that 
the veteran was using an albuterol inhaler to treat his 
asthma and that he complained of chest pain.  The 
clinician opined that the pain was atypical and it was not 
believed to be cardiac in origin.  

A March 2003 private medical report includes a diagnosis 
of reactive airway disease.  The clinician classified the 
veteran's condition as rather severe.  It was noted that 
recent pulmonary function tests had shown that the veteran 
had at least a moderate restriction due to asthma as well 
as an obstructive component.  An independent disability 
examination was recommended. 

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7105(c) (West 
2002) and Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The provisions of 38 C.F.R. § 3.156 were changed 
for claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2004).  The appellant's application to reopen his claim 
for service connection for asthma was received in May 
2001; consequently, the former (and more favorable) 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the claim. 

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991). For the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 
 
If new and material evidence has been received with 
respect to a claim that has become final, then the claim 
is reopened and decided on a de novo basis.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156. 

The evidence on file at the time of the February 1979 
Board decision included a report of a November 1965 
induction examination, wherein the veteran reported a 
history of childhood asthma; the available service medical 
records, which were negative for any findings relating to 
treatment for asthma; a report of a  separation 
examination, which reflected a history of chronic colds, 
asthma and shortness of breath; a post-service private 
medical report dated in March 1973, which included a 
history of asthma since early childhood; a September 1973 
VA examination report, which was negative for any findings 
pertaining to asthma, along with X-rays that revealed no 
abnormalities; statements from the veteran pertaining to 
treatment for asthma during basic training while at Fort 
Ord, California, in 1966; and results of pulmonary 
function tests showing mild to moderate obstructive 
ventilatory impairment. 

The evidence received since the February 1979 Board 
decision noted above, includes a Social Security award 
letter dated in May 1979, which reveals that the veteran 
was granted disability benefits; private medical records 
that showed that his condition had worsened and he was 
using an albuterol inhaler to treat his asthma, and a 
medical opinion that he had severe reactive airway 
disease.

The Board finds that the additional evidence in question 
is new because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, 
and some of the evidence is material because, in addition 
to confirming a history of childhood asthma, it shows that 
the veteran's asthma was a chronic, recurrent condition 
that became progressively worse after service.  The Board 
finds that the latter evidence is significant enough that 
it must be considered to decide the merits of the claim.  
It is pertinent to again note that, because the veteran's 
application to reopen his claim was received prior to 
August 29, 2001, the former standard is applicable.  With 
respect to that more favorable standard, the Federal 
Circuit held that new and material evidence does not have 
be of such weight as to change the outcome of the prior 
decision.  Hodge, supra at 1363.  It must only be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board finds that this 
standard has been met.  As such, the veteran's claim is 
reopened and it must be adjudicated upon the merits 
subsequent to the completion of any indicated notice and 
development.  38 C.F.R. § 3.156(a).  Here, further 
development of the reopened claim is indicated before de 
novo review; thus, it is addressed in the remand below.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bronchial asthma; the 
appeal is granted to this extent only.


REMAND

The veteran contends, in essence, that his bronchial 
asthma pre-existed service but was aggravated while he was 
on active duty. 

In reviewing the record, the Board notes that, while the 
veteran gave a history of childhood asthma upon his 
preinduction examination, the clinical evaluation of his 
respiratory system at that time was normal, which  raises 
a presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The VA General Counsel issued a precedent 
opinion, VAOPGCPREC 3-2003, on July 16, 2003, effectively 
changing the manner in which VA applies the presumptions 
of soundness and aggravation, in which it held as follows:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence 
both that the disease or injury existed prior to 
service and that the disease or injury was not 
aggravated by service.  The claimant is not required 
to show that the disease or injury increased in 
severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as section 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service. 
Section 3.304(b) is therefore invalid and should not 
be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111. 
Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in 
service in cases where there was an increase in 
disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) 
applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and 
does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 
1111. 

In this case, the veteran claims that he was treated for 
bronchial asthma during basic training in Fort Ord.  While 
the available service medical records are negative for any 
findings related to such treatment, a notation in the file 
dated in May 1973 indicates that "66 clinical records from 
Fort Ord have been retired."  Moreover, the January 1968 
separation examination report reflects that the veteran 
reported experiencing chronic or frequent colds, asthma 
and shortness of breath, findings that were not reported 
upon his induction into service. If the veteran's asthma 
pre-existed service, it is apparent that there was an 
increase in symptomatology, if not an actual worsening of 
the underlying condition, during service.  

The Board also notes that the RO has attempted once to 
retrieve service medical records from the National 
Personnel Records Center (NPRC).  In April 1973, the RO 
was informed that the 66 clinical records from Fort Ord 
had been retired.  Under these circumstances, the RO must 
make another attempt to obtain any service medical records 
that may be missing and search for alternate medical 
records, to include medical treatment records from the 
Surgeon General and Sick/Morning Reports from Fort Ord in 
California.  38 C.F.R. § 3.159(c)(2) (2005).

Additionally, an award letter dated in May 1979 shows that 
the veteran was granted social security disability 
benefits.  It is possible that the records relied upon in 
making this decision contain information relevant to this 
appeal.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant and 
VA has actual notice that the veteran was receiving SSA 
benefits.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and secure 
copies of any administrative decision relating to the 
veteran's claim for disability benefits and any medical 
records upon which any decision was based.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2005).

Finally, if the RO obtains relevant medical records dated 
during or more proximate to service, which are supportive 
of the claim for service connection, the veteran should be 
afforded a VA pulmonary examination for the purpose of 
determining whether his asthma was incurred in or 
aggravated by service.  38 U.S.C.A. § 5107A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact all the 
relevant records depositories in order 
to obtain any additional service medical 
records that may be available, to 
include for the veteran's period of 
service during 1966 while stationed at 
Ft. Ord, and any Surgeon General, 
Morning or Sick Reports that may be 
available.

2.  The RO should contact the SSA and 
obtain and associate with the claims 
file copies of any administrative 
decision (favorable or unfavorable) 
relating to the veteran's claim(s) for 
disability benefits and any medical 
records upon which any decision was 
based. 

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

3.  If and only if the RO obtains 
relevant medical records dated during or 
more proximate to service, which are 
supportive of the claim for service 
connection, the veteran should be 
afforded a VA pulmonary examination for 
the purpose of determining whether his 
asthma was incurred in or aggravated by 
service.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the 
claims file was reviewed, to include 
pre-induction private medical reports, 
along with the service medical and post-
service medical records. 

Following a review of all of the 
relevant medical records in the claims 
file, to include the pre-induction 
private medical reports, service 
medical records and post-service 
medical records; obtaining a history 
from the veteran, the clinical 
examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether the 
veteran's asthma existed prior to 
service and, if so, whether it was 
aggravated during service.  The 
clinician should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition, 
beyond its natural progression, versus 
a temporary flare-up of symptoms. 

If it is determined that the veteran did 
not have chronic or recurrent asthma 
prior to service (i.e., his childhood 
asthma had resolved by the time he 
entered service), the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that the asthma began 
during service or is causally linked to 
any incident of or finding recorded 
during service.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

4.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

5.  Thereafter, the RO should 
readjudicate the issue of service 
connection for bronchial asthma with 
consideration of the law relating to 
the presumptions of soundness and 
aggravation.  See VAOPGCPREC 3-2003. 

6.  If the benefit requested on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
September 2003 Statement of the Case 
(SOC).  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R . F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


